              Case 3:20-cv-00330-JBA Document 10 Filed 03/19/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT
____________________________________

 MIA CASTRO, M.D., et al                           )   CIVIL ACTION NO:
                                                   )
               Plaintiff,                              3:20-cv-00330 (JBA)
                                                   )
    v.                                             )
                                                   )
 YALE UNIVERSITY, et al
                                                   )
               Defendant.                          )   March 19, 2020
____________________________________


                            MOTION FOR EXTENSION OF TIME

         Pursuant to Fed. R. Civ. P. 6(b) and Local Rule 7(b), Defendant, Manuel L.

Fontes, M.D., hereby moves for a 30-day extension of time, up to and including May

3, 2020, within which to file a response to the Complaint.

         In support of this motion, Defendant states as follows:

         1.       This is Defendant’s first request for an extension of time with respect to

this deadline.

         2.       Good cause exists as the requested time is reasonably required to

investigate the factual allegations asserted by each of the six Plaintiffs, as well as to

evaluate the asserted legal causes of action in order to prepare a responsive pleading

to the Complaint.

         3.       Counsel for Plaintiff has been contacted and has no objection to the

granting of this motion. Counsel for Defendants Yale University and Yale New Haven

Hospital, Inc., have not yet appeared in this matter.
         Case 3:20-cv-00330-JBA Document 10 Filed 03/19/20 Page 2 of 3




      WHEREFORE, Defendant respectfully requests that the Court grant a 30-day

extension of time to file a response to the Complaint.




                                         THE DEFENDANT

                                  By:    /s/ Robert Mitchell
                                         Robert Mitchell (ct02662)
                                         Mitchell & Sheahan, P.C.
                                         999 Oronoque Lane, Suite 203
                                         Stratford, CT 06614
                                         203-873-0240
                                         203-873-0235 (fax)
                                         rbmitchell@mitchellandsheahan.com

                                         Counsel for Manuel L. Fontes, M.D.
         Case 3:20-cv-00330-JBA Document 10 Filed 03/19/20 Page 3 of 3




                                      CERTIFICATION



       I hereby certify that on March 19, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be served by e-mail to all parties by operation of the court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing.




                                            /s/ Robert Mitchell
                                            Robert Mitchell (ct02662)
                                            Mitchell & Sheahan, P.C.
                                            999 Oronoque Lane, Suite 203
                                            Stratford, CT 06614
                                            203-873-0240
                                            203-873-0235 (fax)
                                            rbmitchell@mitchellandsheahan.com
